Citation Nr: 0029227	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for compensation 
purposes for chipped front teeth.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from April 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran submitted his claim for service connection for 
the residuals of a dental injury in February 1999.  He 
specifically requested the VA to consider entitlement to 
compensation for the residuals of this injury.  The RO denied 
entitlement to compensation in an April 1999 rating decision.  
The veteran submitted a notice of disagreement with this 
decision in May 1999, and the current appeal ensued.  
However, in the February 1999 claim, the veteran also stated 
that he currently required dental treatment for the residuals 
of his claimed trauma.  The Board notes that dental treatment 
is authorized for dental disorders due to in-service trauma.  
If a dental condition is due to a combat wound or other 
service trauma, the veteran is entitled to VA outpatient 
dental treatment (for a specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed.  (Class 
II(a) eligibility).  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & 
Supp. 1999); 38 C.F.R. § 17.161(c) (1999).  Entitlement to 
service connection for the residuals of dental trauma for the 
purpose of receiving VA outpatient treatment has not yet been 
considered by the RO.  The VA has a duty to address all 
issues reasonably raised during the course of an appeal.  
Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  Therefore, 
the issue of entitlement to service connection for the 
residuals of a dental trauma for the purpose of receiving VA 
outpatient treatment is referred to the RO for consideration.  


FINDING OF FACT

The veteran has not submitted evidence of a dental disability 
for which compensation may be paid.


CONCLUSION OF LAW

There is no legal basis for entitlement to service connection 
for compensation purposes for chipped front teeth.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.381, 4.150 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for compensation purposes for chipped front teeth.  
He argues that he hit his mouth as he was attempting to 
transfer parts from one truck to another while dodging sniper 
fire.  He states that his teeth cause difficulty in eating 
and digesting his food.  

The relevant laws and regulations state that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381.  Service connection for 
compensation purposes is available only for dental 
disabilities that are the result of osteomyelitis or 
osteoradionecrosis, or due to the loss, malunion, or limited 
motion of the mandible, maxilla, ramus, condyloid process, or 
hard palate, or due to the loss of teeth due to loss of 
substance of the upper or lower jaw.  38 C.F.R. § 4.150.  

In this case, the veteran contends that he chipped his front 
teeth during active  service, and that he is entitled to 
compensation for this injury.  Entitlement to service 
connection for compensation purposes requires the presence of 
disability such as disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or due to the loss of 
teeth due to loss of substance of the upper or lower jaw.  
The veteran does not contend that he has a current disability 
of the teeth as a result of one of these disabilities, and he 
has not submitted any medical evidence of a current 
disability of the teeth manifested by one of these 
disabilities.  There is no provision in the applicable laws 
or regulations for the payment of compensation for the 
veteran's chipped teeth.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the United States Court of Appeals for 
Veterans Claims (Court) held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  In the case of the 
veteran's claim for entitlement to service connection for 
compensation purposes for chipped front teeth, the law is 
dispositive and the claim is denied as a matter of law.  


ORDER

Entitlement to service connection for compensation purposes 
for chipped front teeth is denied. 


REMAND

The veteran contends that he is entitled to service 
connection for hearing loss.  He believes that any hearing 
loss that existed prior to active service was aggravated 
during service as a result of exposure to gunfire.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service medical records show that the veteran was 
afforded hearing examinations in conjunction with the 
physical examination conducted upon entrance into active 
service.  On April 11, 1966, the veteran had auditory 
thresholds of 0, 0, 0, 25, 45, and 45 decibels for the right 
ear, and 5, 5, 0, 30, 45, and 50 decibels for the left ear at 
the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 
Hertz.  When converted to ISO units, as is required, this 
equates to auditory thresholds of 15, 10, 10, 35, 50, and 55 
decibels for the right ear, and 20, 25, 10, 40, 50, and 60 
decibels for the left ear at these same frequencies.  The 
veteran was retested, apparently on April 19, 1966.  He had 
auditory thresholds of -5, -5, -10, -10, -10, and 10 decibels 
for the right ear, and 5, 5, 0, 30, 45, and 50 decibels for 
the left ear at the frequencies of 250, 500, 1000, 2000, 
4000, and 8000 Hertz.  After conversion to ISO units, the 
veteran had auditory thresholds of 10, 10, 0, 0, -5, and 20 
for the right ear, and 5, 5, 0, 0, -5, and 10 for the left 
ear.  The entrance examination's summary of defects included 
defective hearing, not considered disqualifying.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.306(a) (1999). 

The hearing examination conducted in conjunction with the May 
1968 discharge examination found that the veteran had 
auditory thresholds of 10, -10, 0, 0, 40, and 60 decibels for 
the right ear, and -10, -10, 0, 50, 60, and 70 decibels for 
the left ear at the frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hertz.  When these auditory thresholds are 
compared to those of the April 11, 1966 examination, there 
are increases at several frequencies, especially for the left 
ear.  

The Board notes that the veteran has not been afforded a VA 
hearing examination during the course of his claim and appeal 
for service connection for hearing loss.  The VA has a duty 
to make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Floyd D. 
Spence National Defense Authorization Act for Fiscal Year 
2001, Pub. L. No. 106-398.  The Board finds that a VA hearing 
examination and medical opinion would be useful in 
determining whether or not the veteran's preexisting hearing 
loss increased during active service, and if so, whether or 
not this hearing loss was due to the natural progress of the 
disease.  

In order to assist the veteran in the development of his 
claim, the Board REMANDS this appeal for the following 
action: 

1.  The veteran should be afforded a VA 
hearing examination to determine the 
nature and etiology of his hearing loss.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and review of the 
medical evidence contained in the claims 
folder, the examiner should attempt to 
answer the following questions: 1) Does 
the veteran currently have a hearing 
loss? 2) Did the veteran have a hearing 
loss upon entrance into active service?  
3) If the veteran did have a hearing loss 
upon entrance into active service, is it 
as likely as not that it increased in 
severity to a chronic degree during 
service?  If so, was this increase due to 
the natural progress of the disease?  4) 
If the veteran did not have a hearing 
loss upon entrance into active service, 
is it as likely as not that any current 
hearing loss is the result of injury or 
disease incurred during active service?  
The examiner should provide the reasons 
and bases for these opinions.  The 
opinions must be provided for each ear, 
and if only one ear has a hearing loss or 
had an increase in severity of hearing 
loss during service, this ear must be 
noted.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



